Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

Status of Claims
Claims 1-6 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/IB2017/051720 (filed 3/24/2017) which claims foreign application ITALY 1020 16000031677 (filed 3/25/2016).

Withdrawal of Rejections:
In view of amendments and applicant’s arguments, the 112(b) rejections are hereby withdrawn.
In view of amendments and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

Maintenance of Rejections:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-2, 8 and 15 of US patent 8298786. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a liquid mixture comprising nutrient substance including carbohydrate, redox indicator and buffer (pH 6 to 8) while the patent also includes method of detection of bacterial, therefore the product/device/mixture of instant application is rendered obvious of the patent.

Response to Argument
Applicant’s arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Applicant argued that the invention of US’786 has the purpose of detecting specific classes of bacteria in a food sample which is contrasts with the presently pending claims recite a diagnosis of urinary tract infection to determine the antibiotic that is effective for fighting the infection
It is the examiner’s position that claims 1 and 4 direct to product/device/liquid mixture whose patentability depends on what the product is not what the product is used for (intended uses do not carry patentable weight). Since both the patent and the instant claims direct to a liquid mixture comprising overlap materials (nutrient substance, redox indicator, etc.), therefore the product/device/mixture of instant application is rendered obvious of the patent.


New Rejections necessitated by amendments: 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: line 8, recites “ratio”, it is not clear what ratio it refers to. It is suggest to insert - - weight - - in front of “ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (USPN5523214).
For Claims 1 and 4: the reference teaches a device comprises one vial/tube with a liquid analysis mixture comprising: a water part comprising a reagent mixture/medium (col. 5, line 65++) comprising (a) nutrient substances: Müller-Hinton medium (which inherently contains meat infusions, see Mueller et al. 1941, page 333, line 1++); (b) one redox indicator: methylene blue (col. 6, line 3++); (c) a buffer system: phosphate buffer, pH 6.8 (col. 5, line 67++) and (d) an antibiotic (β-lactam antibiotics, col. 5, line 67++); a ratio of nutrient substances to redox indicator being comprised between 15.67 to 999.00 (col. 5, Example 4, 11g of Müller-Hinton medium in 1 liter with total amount of redox indicator about 0.447g result in weight ratio of 24.6).
For Claims 2 and 5: the reference teaches the nutrient substance comprise a carbohydrate: starch, in Müller-Hinton medium (see Mueller, 1941, page 333, line 3++). 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653